Title: To James Madison from George Joy, 17 June 1815
From: Joy, George
To: Madison, James


                    
                        Dear Sir,
                        London 17th June 1815.
                    
                    I have just parted from Mr Adams with whom I have had a tête à tête of five hours; and as he tells me the Neptune does not sail to morrow as reported, but on the contrary she will remain ’till the following Sunday, I shall send this by her to announce that the project, mentioned in my letter of the 12th of May, is at an end. Mr A. does not encourage it, thinks it would answer no valuable purpose, and therefore had better not be

attempted. “The King would probably promise me that justice should be done in the case contemplated, which would be saying nothing; and it were therefore better to ask nothing.”
                    This was hostile to my doctrine of trying all things; but I do not take advice on subjects that I am resolved on; and I shall take an early opportunity to say to Mr Rayneval that there is an end to the project.
                    I am not the less of opinion myself that a period of such doubtful prospect ought not to be neglected. It was in a similar view, that I expressed, in my letter of the 19th of Feby:, a hope that Mr A. was gone to Madrid; where the unsettled state, and even the embarrassments, of the Monarchy, might induce such fair adjustment of our claims as would not be listened to in times of greater prosperity; and we might obtain such equitable and lawful possession of the Floridas, as could not afterwards be shaken. And though I forego the present object in consequence of the advice of Mr Adams, who is a profound man and a patriot; I shall not be the less ready to pursue it, if, at a future period, it should be encouraged.
                    In this, which is the only conversation I have had with Mr A. alone, and to which I invited him alone for the above purpose; he entered on some of the subjects on which we had corresponded; and I found there was a diversity of opinion between us on not a few. He espoused the doctrine of expatriation in Mr Hay’s pamphlet; but admitted that sentiment was in favor of mine. “It would be base if he were to live in splendour, while his father was begging about the streets; but it would not be unlawful.” “He should always feel a repugnance at arming against his country; but in the case supposed he would have the right.” Now for me, who trace the law of Nations, and of nature, to the heart of man, I make no such distinctions.
                    Again he is Buonapartical. From some slight touches on the conduct of Buonaparté in his correspondence, I had supposed the contrary. He does not contradict his former opinion; ’tis a vulgar error to suppose John Adams a changeling, as I have heard him vulgarly called; ’tis those that have taken the lead, in what are called federal politics, that have gone out of the circle. He admits that, in his conduct to our country, Buonaparté has behaved infamously; but he gives him more credit, than I am disposed to, for his ultimate views in his conduct to others; enumerating with great facility the various instances, in which the Monarchs of Europe have committed breaches of their treaties with him. Now God knows I never attempted to deny, to justify, or to paliate, the conduct of other nations towards France; except their present efforts to put down the incendiary, who has seized a moment of intoxication and delirium, to possess himself of an army, that he had already moulded into a machine as mechanical as their bayonets; and in this I am seconded by many valuable characters, public and private, who were opposed to the former wars.
                    The moral of this great Apologue is not difficult of divination. The

powers of Europe, that injudiciously, and unrighteously, interfered with France, in her efforts to establish a free Government, have smarted severely for it. And France, for suffering an usurper upon her own liberties, to invade the rights of others, has smarted in her turn. In both cases the people have been taught the necessity of retaining a due portion of the powers of Government in their own hands: and if they will not assert their rights—si populus vult decepi; their motto will still be,
                    Quid quid delirant reges plectuntur Achivi.
                    The efforts that were making in France, when this Marplot arrived were with this view. I believe the republicans wished him at the Devil when he landed; and would have been unanimous and cordial in their wishes to that effect, had they previously secured the army without him. The best history of the plot, that I have heard, is from a Genl. Rewbell: not directly; for though I intend it, I have never seen him; but second hand, from one of the Hoffmans of Baltimore, who relates it with great perspicuity. According to him, they were in the very act of sounding the Army, when Corporal Violet sprang up again. And I do think with Mr Gallatin, (whether in reference to this particular object or not,) as I told him the other day, that the return of Buonaparté must be considered a great calamity. From a short conversation with Mr G. whom I met at Mr Adams’s the day he arrived, I suspect that his politics are nearer akin to mine than those of any of the other Ministers that have lately been here.
                    I do wish that Governments were influenced by, what my little friend Mary Mitford calls the march of mind. It would be something gained to this doctrine; if the French could have a King of their choice; and I do think it a subject of supreme regret that Divine Providence and the Prince Regent (a most incongruous association) should have been substituted by the King for the invitation of the Nation; for his dispositions are allowed to be mild and milky; and he was doing, with the exception of some errors in judgement, as much to conciliate all parties as could be expected from a person so surrounded. With certain modifications, he might have made himself the choice of the people; or rather, as Carnot states it, have continued to be so considered; and I wonder that no proposition is thought of, for adjusting the matter without an appeal to arms, which appears to me very possible. If the King would agree to those limitations now, under which alone, (if the march of mind is any thing,) the reign of the Bourbons would be secure; the Nation would be more satisfied with them than with Buonaparte. I say the Nation; by which I do not mean the Military, whose notions are as much the fabrication of a false Ebloui, as the ravings of Tam O’Shanter were the proceeds of the influence of Sir John Barleycorn. Why should not the Bourbon, for example, give up the prerogative of the originating of all laws with the Crown, to which Buonaparté adheres? If the French have progressed at all in the science of self government; they

will never patiently submit to this; which is not only the deprivation of an essential right; but a means of paralysing those efforts of the mind, by which the talent, of originating measures of public benefit, is acquired. It is most true that, in the practice here, influence approaches in its operation, too nearly to prerogative; and if Influence were at all times equivalent to prerogative; I should object to the substitution of the one for the other. But though in practice it is found to approximate nearer to this last than I could wish; and its power increases with the decrease of public virtue; yet, when it encroaches beyond a certain point, it may and will be resisted, without those convulsions, which make the remedy as bad, and sometimes worse than the disease. And I should not greatly wonder, if the King should be advised to outbid Buonaparté by offering to surrender it, on the ground of exemption from a responsibility, for his individual acts, that might otherwise endanger his crown, if he should regain it. Whatever the chance of such a measure may be; it is diminished by this Hellcat thrusting his nose in the way of it, and justifying, and rendering popular, a war, in which the Allies could not otherwise have joined, but in breach of their pledge; to say nothing of the effect on John Bull of such a compliment to his own Constitution. But there is something in the fascination of power, that, like the love of wealth, grows with its growth, and strengthens with its strength. And we can hardly wonder at the King clinging to the pretensions of his Ancestors; when we find Lucien Buonaparté refusing to be a Peer by nomination, and claiming to be such by right of Royal Blood; and, without the Providential interposition of some such act of wisdom, the struggle will be most arduous between the Jus divinum (whether delegated to the King or the Emperor) and the spirit of the times. On its issue depends the establishment, or the rejection, of your doctrine of public opinion: s’il faut tôt ou tard suivre ces sinuosités: c’est ce que nous verrons. I heartily wish your doctrine may be confirmed; not as respects the sudden ebullitions of popular rage; still less as respects the military mania, with which the great devil of devils has inoculated so great a portion of his Myrmidons; but in respect to the deliberate and enlightened decision of the public voice, matured by time, and corrected by reason.
                    I have no idea, by the way, that the King had the least design to restore the ancient feodality, that was such a thorn in the side of his predecessors. I think something like such a system was more likely to result from the military Government of Buonaparte. Profound as the policy was, that built up the fortunes of his Martials on the spoils of the enemy abroad; the transfer of their estates to France was no small stride towards it. And how will he reward Knight’s services in future; if, as Mr Adams seems to suppose, he should be able to stand his ground? Mr A. indeed supposes that there is an equal chance of his being in possession of Amsterdam before Christmas; for he thinks, as I do not, that if he should defeat the Allies in one general

action, they will fall asunder, and be making seperate treaties with him; but he thinks it about an equal chance that he will be overthrown; and I have offered a small bet, that he will never see Brussells; where, I understand, he threatens to be at a given day.
                    So much for short hand writing; which, as Mr Adams has just said of the employment of many Ministers, on the same mission, has its advantages and its disadvantages. Without it I should not have written a letter of this length at midnight; neither, on the other hand, would you have the trouble of reading it. I rest always very respectfully, Dear sir, Your friend and Servant.
                    
                        Geo: Joy.
                    
                